SENTENCIA
El peticionario, Víctor Luis Montalvo Mulero, y la recu-rrida, Yanira Infante de Arce, contrajeron matrimonio en Puerto Rico en 1991. De dicha unión procrearon una niña, quien en la actualidad cuenta con trece años de edad. La menor nació en Puerto Rico.
En diciembre de 1996, la señora Infante, quien para en-tonces vivía en Estados Unidos, presentó en Puerto Rico una demanda de divorcio. En abril de 1997 el Tribunal de Primera Instancia, Sala Superior de Bayamón, asumió ju-risdicción y declaró “con lugar” la petición. La custodia y patria potestad de la menor le fue concedida a su madre. La sentencia dictada incorporó las estipulaciones acorda-das por las partes que regulan la relación paterno-filial. La sentencia proveía para un plan de llamadas periódicas y visitas con el padre durante la época navideña y en el verano.
El 28 de julio de 2004, el señor Montalvo presentó en el pleito de divorcio una moción para que se encontrara a la señora Infante incursa en desacato por impedir las relacio-nes paterno-filiales. Además, consignó en el tribunal la *758cantidad de ocho mil dólares en concepto de pensión ali-menticia adeudada, para beneficio de la menor. La señora Infante se opuso a la moción presentada y adujo que el tribunal con jurisdicción era el de Florida, donde ella resi-día con la menor, y no los tribunales del Estado Libre Aso-ciado de Puerto Rico.
Luego de celebrada una vista, el tribunal primario re-solvió que conservaba jurisdicción para atender esta con-troversia y ordenó que la menor viajara a Puerto Rico a relacionarse con su padre.
Inconforme, la señora Infante acudió en alzada ante el Tribunal de Apelaciones. El foro apelativo resolvió que, en virtud de la ley federal conocida como Parental Kidnapping Prevention Act (P.K.P.A.), 28 U.S.C.A. sec. 1738A et seq., la jurisdicción sobre este asunto la ostentan los tribu-nales del estado de la Florida, no los del Estado Libre Aso-ciado de Puerto Rico. En virtud de ello, revocó al foro de instancia.
No conforme, el señor Montalvo acudió ante nosotros en solicitud de apelación y con una moción en auxilio de jurisdicción. El 17 de junio de 2005 dictamos una orden dirigida a la recurrida para que mostrara causa por la cual no debía revocarse la sentencia del foro intermedio. La se-ñora Infante compareció oportunamente.
Evaluado los escritos presentados por las partes y aten-dido el recurso presentado como un certiorari, lo expedimos y se dicta sentencia, revocando al Tribunal de Apelaciones. Se devuelve el caso al foro primario para que determine si al momento del divorcio del señor Montalvo y la señora Infante, Puerto Rico era el estado de residencia de la menor o que no hubiera en ese momento otro foro que cualificara como estado de residencia de la menor. Para ello, deberá determinar si al momento del divorcio de sus padres, la menor llevaba al menos seis meses residiendo ininterrum-pidamente en Puerto Rico o si, por el contrario, la menor llevaba ese tiempo o más residiendo en Florida. De ser este último el caso, para efectos del P.K.P.A., el decreto original de divorcio no se conformó a sus requerimientos y por lo *759tanto, en estos momentos, quien tiene jurisdicción en este caso es el estado de Florida. A contrario sensu, si Puerto Rico era el lugar de residencia de la menor cuando se de-cretó disuelto el matrimonio del señor Montalvo y la señora Infante, entonces quien tendría jurisdicción serían los tribunales de Puerto Rico.
Finalmente, el segundo señalamiento de error no fue cometido. La enmienda nunc pro tune solicitada por el pe-ticionario al dictamen de divorcio original, no es una en-mienda de forma por afectar los derechos sustantivos de las partes, por lo que no procede su solicitud como cuestión de derecho.
Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo. La Juez Asociada Señora Rodrí-guez Rodríguez emitió una opinión de conformidad, a la cual se le unieron el Juez Presidente Señor Hernández Denton y el Juez Asociado Señor Rebollo López. La Jueza Asociada Señora Fiol Matta concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita. “El Juez Asociado Señor Rivera Pérez disiente por entender que la jurisdicción sobre el caso de marras la tiene el estado de Florida por ser el ‘es-tado de residencia’ de la menor de edad por más de seis meses (varios años), de acuerdo con lo dispuesto por el Parental Kidnapping Prevention Act, 28 U.S.C.A 1738A”.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo